Title: To Thomas Jefferson from James Pleasants, 26 April 1825
From: Pleasants, James
To: Jefferson, Thomas


Dear Sir
Richmond
26th April 1825
Your letter of the 23 inst: reached me last evening, and I was in hopes of obtaining to day an order of the Literary board directing the payment of the $50,000 to the Rector & visitors, but have been unable to form a board in consequence of the absence from town of one of the members, the law requiring the presence of all to constitute a board. I will certainly take the earliest opportunity of having the subject acted on, and hope to be able to apprise you of the result by the next mail.I am with highest respectJames Pleasants